Citation Nr: 1725804	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  09-40 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected disease or injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1962 to August 1966.  He served on active duty in the U.S. Air Force Reserve from August 1990 to June 1991, from October 2001 to September 2002, and from October 2002 to February 2004 with service in support of Operation Desert Shield/Desert Storm and Operation Enduring Freedom. In addition the Veteran had active duty for training and inactive duty training service in the Air Force Reserves. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served as a U.S. Navy machinist mate and U.S. Air Force Reserve loadmaster and retired at the rank of command master sergeant.  He contends he is entitled to service connection for a right shoulder disability to include as secondary to service-connected lumbar spine and cervical spine disabilities. The Board finds that a remand is warranted for additional development. 

Private treatment records from April 2004 note ongoing shoulder discomfort and flare-ups and reports of ongoing pain as a result of repetitive use due to the Veteran's duties as a load master packing and unpacking planes.  The attending clinician diagnosed right shoulder impingement, rotator cuff tear.  See April 4, 2004, April 12, 2004, and January 26, 2007 private treatment records.  In December 2006, a private orthopedic physician, Dr. P.F. H., noted that the Veteran's "neck disease" contributed to a rotator cuff tear.  

The Veteran was afforded a VA examination in July 2007. If VA provides an examination that examination and opinion must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The July 2007 VA examiner found that the Veteran's right shoulder subacromial deltoid bursitis, chronic impingement syndrome and questionable rotator cuff tear was not due to or caused by active service and was not due to or caused by his spine disabilities. See July 2007 VA examination.  The examiner found no medical evidence linking the Veteran's right shoulder to age related changes in the spine. Further, the examiner noted the Veteran had no injury in-service and no treatment in-service which would show that active duty aggravated his condition or showed a nexus.  Although the examiner noted that there was "...no medical evidence to nexus shoulder to the spine...,"  the examiner did not fully address whether the right shoulder was aggravated by service-connected cervical spine disability, and if so, whether there is a baseline level of right shoulder dysfunction from which aggravation by the cervical spine caused an increased degree of disability.  

As such a supplemental VA examination and opinion is warranted to address direct service connection on the basis of repetitive use and secondary service connection on the basis of aggravation. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding VA medical records. All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of his right shoulder disability. The examiner shall review the Veteran's claims file, and revisit all prior opinions provided. After reviewing the claims file, and all prior opinions provided, and examining the Veteran the examiner is asked to answer the following questions:
	
a. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right shoulder disability is attributable to active service including repetitive use of the right shoulder in the Veteran's duties as a loadmaster?

b. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right shoulder disability was caused by his service-connected lumbar spine and/or cervical spine disability?

c. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right shoulder disability was aggravated (permanently worsened beyond its natural progression) by his lumbar spine and/or cervical spine disability?

Review of the entire claims file is required. The examiner should address the Veteran's contentions that his right shoulder disability was a repetitive motion injury not a result of an acute trauma. The Veteran has reported his right shoulder disability developed as a result of repeated use in-service as a load master lifting cargo on and off planes. In addition, the examiner should address the December 2006 private opinion from the Veteran's treating physician suggesting that his cervical spine disability contributed to his right shoulder rotator cuff tear. See December 14, 2006 private opinion.  If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his right shoulder disability by the service-connected disability or disabilities. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



